United States Court of Appeals
                                    For the Seventh Circuit
                                    Chicago, Illinois 60604


                                        December 11, 2015

                                              Before

                              RICHARD A. POSNER, Circuit Judge

                              ANN CLAIRE WILLIAMS, Circuit Judge

                              DIANE S. SYKES, Circuit Judge



No. 14-1745

LINDA REED,                                            Appeal from the United States
    Plaintiff-Appellant,                               District Court for the Northern
                                                       District of Illinois, Eastern Division.
      v.
                                                       No. 1:12-cv-07274
STATE OF ILLINOIS, et al.,
    Defendants-Appellees.                              Amy St. Eve, Judge.



                                            ORDER

       The majority opinion in Reed v. State of Illinois, Seventh Circuit No. 14-1745, decided
October 30, 2015, is amended as follows to correct an error (brought to the court's attention by
counsel) in the original opinion: the first full paragraph on page 11 of the majority opinion, the
paragraph beginning "And to top it all," is deleted in its entirety. There are no other changes in
the majority opinion, and there are no changes in the dissenting opinion.

       So ordered.